Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 13-14, 17, 20-22, and 24-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “one or more devices (16)” where applicant’s disclosure does not appear enabling for the scenario of only one device providing at least two electrodes/an electrical field. Applicant’s disclosure describes at least two or more devices where each pair of devices provides an electrode, one electrode to each device, the electrodes alternating between positive and negative.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-11, 13-14, 17-18, 20-22, and 24-25  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “capable” lacks metes and bounds. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. The Examiner suggests substitution with the term “configured” or similar.
	Regarding claim 1, the differentiation between “a cyclical electrical field (28) within an opening (12) or form an electrical field (28) within the opening (12) in time intervals with interruptions,” is unclear.
	Regarding at least claims 5 and 11, the metes and bounds of the term “approximately” are unclear and not further defined within applicant’s disclosure.
	Regarding claim 13, it is unclear which limitations are further limiting beyond those recited in claims 1 and 11.
	Regarding claim 18, it is unclear whether the electrodes or the electrical field are provided “within the opening” especially with the options of placement of the electrodes a)-c).
	Regarding claim 18, the differentiation between “a cyclically increasing and decreasing electrical field (28) is present within the opening (12) between the at least two electrodes (18) or wherein an electrical field (28) is present within the opening (12) in time intervals with interruptions between the at least two electrodes (18),” is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8, 10-11, 13-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Shaw US 5,775,261.

	Regarding claim 1, Shaw discloses a barrier system (10) comprising: 
	one or more devices (16) that comprise at least two electrodes (18), each with a different electrical potential, wherein the at least two electrodes (18) are arranged remotely from one another [23/23’ figures 1-3] and such that the at least two electrodes 
	form a permanent electrical field (28) or a cyclical electrical field (28) within an opening (12) or 
form an electrical field (28) within the opening (12) in time intervals with interruptions [as shown and described throughout, where openings are described within window 15 or within frame 21 best shown in figures 1-2],
	wherein the at least two electrodes are: a) within the opening (12) in a wall or surface, b) on the edge of the opening (12), or c) outside of the opening (12) and in proximity to the opening (12) [as shown], and 
	wherein the electrical field (28) in the opening (12) is capable of preventing insects (2) from passing through the opening (12) [summarized in the abstract and described throughout].

	Regarding claim 2, Shaw discloses the barrier system (10) of claim 1 further comprising at least one framework (32) [1], wherein the framework (32) comprises the at least one opening (12) [figure 1], and the one or more devices (16) are located on the framework (32) [figure 1].

	Regarding claim 6, Shaw discloses the barrier system (10) claim 1, wherein the at least two electrodes (18) are each formed by elongated electrical conductors (19) [figure 3].

	Regarding claim 8, Shaw discloses the barrier system (10) of claim 6, wherein the at least two electrical conductors (19) extend approximately parallel to one another [figure 3].

	Regarding claim 10, Shaw discloses the barrier system (10) of claim 1, wherein the at least two electrodes (18) form a uniform or constant electrical field (28) [as previously described].

	Regarding claim 11, Shaw discloses the barrier system (10) of claim 6, wherein the electrical conductors (19) are approximately parallel to each other, and wherein the at least two electrodes (18) form a uniform or constant electrical field (28) [see previous rejections].

	Regarding claim 13, Shaw discloses the barrier system (10) of claim 11, wherein the electrical potential applied to the at least two electrodes (18) over time is approximately constant or intermittent or pulsating [see previous rejections].

	Regarding claim 14, Shaw discloses the barrier system (10) of claim 13, wherein the electrical potential applied to the at least two electrodes (18) is formed by: (a) positive and negative voltages of at least one voltage source (26) [summarized in figure 3 to power source 3 shown in figure 1]; (b) a positive potential and a grounding; or (c) a negative potential and a grounding.

	Regarding claim 18, Shaw discloses a method for repelling insects (2) or for preventing insects (2) from passing through an opening (12) comprising: generating an electrical field (28) with at least two electrodes (18) within the opening (12), by applying different electrical potentials to the electrodes (18), wherein the at least two electrodes (18) are arranged a distance from one another: a) within the opening (12), b) on the edge of the opening (12), or c) outside of the opening (12) and in proximity to the opening (12), wherein a permanent electrical field (28) or a cyclically increasing and decreasing electrical field (28) is present within the opening (12) between the at least two electrodes (18) or wherein an electrical field (28) is present within the opening (12) in time intervals with interruptions between the at least two electrodes (18), and wherein the electrical field (28) prevents insects (2) approaching the electrical field (28) from passing through the opening (12) [see previous rejections].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-5, 7, 9, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw.

	Regarding claim 3, Shaw teaches the barrier system (10) of claim 1, but does not specify wherein the strength of the electrical field (28) is less than or equal to 1 kV/cm.
	However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

	Regarding claim 4, Shaw teaches the barrier system (10) of claim 1, but does not specify wherein the difference in electrical potential between the at least two electrodes (18) is of a magnitude of at least 2 kV.
	However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

	Regarding claim 5, Shaw teaches the barrier system (10) claim 4, but does not specify wherein the electrical potential between the at least two electrodes (18) is of a magnitude of approximately 3 kV.
	However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

	Regarding claim 7, Shaw teaches the barrier system (10) of claim 6, but does not specify wherein the elongated electrical conductors (19) are made of metallic or electrically conductive wires (25) with a small cross-section compared to their length or made of metallic or electrically conductive flat pieces (21), with a small thickness compared to their length and with a width larger than the small thickness.
	However, such shapes are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to provide such shape options, in order to meet design preferences for deterring particular types of creatures, etc., since it would have been an obvious matter of design choice to make the different portions of the electrodes of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
	Furthermore, round vs flat electrodes are art recognized equivalence for the same purpose 2144.06. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Finally, applicant describes the differentiation between such shapes as merely optional; therefore, the specification of such shape is not critical.

	Regarding claim 9, Shaw teaches the barrier system (10) of claim 7, but does not specify wherein the flat pieces (21) are arranged in such a way that their flat sides are facing each other.
	However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to arrange the electrodes as described, in order to accommodate various design preferences; since shifting the position of the electrodes would not have modified the operation of the device in an unknown manner; and applicant has described such arrangement as an option and not critical, etc.

	Regarding claim 17, Shaw teaches the barrier system (10) of claim 1 but does not specify further comprising a contact protection device (40) comprising at least one resistor (41), wherein the at least one resistor (41) is in the region of the at least two electrodes (18).
	However, “safety resistors” are well known in the art [evidenced by at least Steinel US 5,926,614 column 4 lines 12-14, Lagunas-Solar US 2006/0024195 paragraph 0084, etc.]. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such safety elements, in order to avoid harm to the pet/user, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    
	Furthermore, applicant describes such inclusion of a safety resistor as merely optional, therefore is not critical.

	Regarding claim 20, Shaw teaches he barrier system (10) of claim 5 but does not specify wherein the difference in electrical potential between the at least two electrodes (18) is of a magnitude of at least 3.5 kV.
	However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

	Regarding claim 21, Shaw teaches the barrier system (10) of claim 1 but does not teach wherein the electric field (28) has a strength that is insufficient to kill or injure the insect.
	However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to accommodate user preferences, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

	Regarding claim 22, Shaw teaches the barrier system (10) of claim 1, but does not specify wherein the strength of the electrical field (28) is greater than or equal to 1 kV/cm.
	However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Allowable Subject Matter
Claims 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 1 and 24; particularly, where the devices are formed as a blind where the lamellae of the blinds comprise the electrodes, etc.

Response to Arguments
	In response to applicant’s argument that the Examiner lacks compact communication, this is not convincing since the Examiner holds no record of “not returning voicemail messages.” The Examiner suggests applicant adopt a method of attempting subsequent calls in the case of technological errors with the PTO phone system, since such errors are quite common. Alternatively, applicant is more than welcome to also email the Examiner directly in the case of phone communication issues. The Examiner’s direct email address is as follows: jessica.wong@uspto.gov.
	The remainder of applicant’s arguments are moot in light of the updated rejections above in light of a new reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644